UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6710


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RONALD LEE WILSON, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:09-cr-00023-WO-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Lee Wilson, Jr., Appellant Pro Se. Randall Stuart Galyon,
OFFICE OF THE UNITED STATES ATTORNEY, Robert Michael Hamilton,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald Lee Wilson, Jr., appeals the district court’s

order   denying   his   18    U.S.C.    §    3582(c)(2)    (2012)    motion   for

sentence reduction.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district     court.          United    States     v.     Wilson,   No.

1:09-cr-00023-WO-1       (M.D.N.C.       Apr.    12,   2013);       see    United

States v. Black, 737 F.3d 280, 287 (4th Cir. 2013).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2